Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is responsive to the application filed on 10/25/2021 Claims 1-20 are allowed.

Response to Arguments


2.	The CTNF issued on 09/01/2021 should have been an allowance. The Examiner mistakenly issued it as a CTNF.

Reasons for Allowance

3. 	The claimed invention in view of the instant specification discloses a method, a system and a program product for compiling a database query. The detailed implementation indicates: (1) A method of compiling a database query, the method comprising: receiving, by a query compiler from a client computing system, a state specification of a graphical user interface comprising a worksheet, wherein the worksheet is a presentation of a data set from a data warehouse; (2) Converting, by the query compiler, the state specification into a worksheet algebra including determining a first order of operations for elements within the state specification, wherein the worksheet algebra comprises the first order of operations over a nested table; (3) Converting, by 

Pertinent Art
4.	 Liu et al, “ A Spreadsheet Algebra for a Direct Data Manipulation Query Interface”, discloses implementing a spreadsheet algebra that: (1) Enabling the design of an interface that continuously presents the data to users, after each data manipulation; (2) Dividing query specification into progressive refinements steps and using intermediate results to help users formulate the query; (3) Providing incremental reversible data manipulation actions; (4) Enabling the user to modify an operation specified many steps earlier without redoing the steps after wards; and (5) Allowing the user to specify at least all single-block SQL queries while shielding said user from complex database concepts.

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”.

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404]. The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].

Hung Le 
11/03/2021 
/HUNG D LE/Primary Examiner, Art Unit 2161